Citation Nr: 0947418	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-28 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board has recharacterized the issue of entitlement to 
service connection for PTSD to more broadly include 
entitlement to service connection for an acquired psychiatric 
disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).


FINDINGS OF FACT

1.  The most probative medical evidence of record does not 
reveal that the Veteran has a diagnosis of PTSD related to an 
in-service stressor.

2.  The Veteran did not exhibit an acquired psychiatric 
disability in service, a psychosis was not manifested within 
one year after discharge from service, and such disability is 
not otherwise shown to be associated with his active duty.


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disability, 
to include PTSD or major depressive disorder, that is due to 
disease or injury that was incurred in or aggravated by 
service; nor may psychosis be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1131, 1112, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidentiary development letters dated in July 2005, 
March 2006, and July 2006 in which the RO advised the 
appellant of the evidence needed to substantiate his service 
connection claim.  The appellant was also advised of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  A March 2006 letter and the July 2006 letter 
further advised the Veteran as to the type of evidence needed 
to substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records, service 
personnel records, VA medical records, and private medical 
records.  As will be discussed in more detail below, the RO 
also took all appropriate steps to attempt to verify the 
Veteran's reported stressors.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

The Board notes that the Veteran has not been provided a VA 
examination for the disability at issue.  However, the Board 
finds that an examination is not necessary to decide this 
claim as it has not been verified that the Veteran engaged in 
combat with the enemy and there is no verified in-service 
stressor.  Furthermore, the most credible evidence of record 
does not reflect that the Veteran suffered from symptoms of 
an acquired psychiatric disability during service or a 
continuity of symptomatology since service, or that any 
current psychiatric disability is otherwise associated with 
his military service.
 
The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for 
PTSD, which he essentially contends developed as a result of 
his experiences while serving in Vietnam.  The medical 
evidence of record includes diagnoses of other psychiatric 
disabilities, including major depressive disorder, grief and 
bereavement, adjustment disorder with depressive features, 
and depression due to alcoholism.  The Board has thus broadly 
construed the Veteran's claim to encompass entitlement to 
service connection for an acquired psychiatric disability, 
regardless of the actual diagnosis.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  In order to establish 
direct service connection for a disability, there must be (1) 
medical evidence of the current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability.  See Gutierrez v. Principi 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

More specifically, service connection for PTSD requires 
medical evidence establishing a diagnosis of the disability, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2009).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2009); see also 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the Veteran did not 
'engage in combat with the enemy,' or the claimed stressor is 
unrelated to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

Certain diseases, to include psychoses, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

As an initial matter, it is noted that there is no 
corroborative evidence that the Veteran had combat service.  
The Veteran's DD Form 214, for example, does not reflect that 
he received any medals which are indicative of combat 
service, and his service treatment or personnel records do 
not otherwise suggest that the Veteran engaged in combat with 
the enemy.  While the Board does not dispute that the Veteran 
served in Vietnam or that he was stationed in Long Binh, it 
has been established that the mere presence within a combat 
zone is not a sufficient stressor for a diagnosis of PTSD.  
See, e.g., Zarycki v. Brown, 6 Vet. App. 91, 99 (1993) 
(holding that a veteran seeking service connection for PTSD 
may not rely on mere service in a combat zone to support a 
diagnosis of PTSD, but requiring a specific incident during 
service).  As such, combat service is not presumed and 38 
U.S.C.A. § 1154(b) is not for application.  Therefore, in 
order for service connection for PTSD to be awarded, a 
claimed stressor must be corroborated.

A January 1966 enlistment examination report documents that 
the Veteran was found to be clinically normal psychiatrically 
on his entrance into service.  The Veteran noted that he had 
no history of or current "frequent trouble sleeping," 
"frequent or terrifying nightmares," "depression or 
excessive worry," or nervous trouble of any sort" on his 
January 1966 enlistment medical history report.  The October 
1968 separation examination report also finds that the 
Veteran was clinically normal psychiatrically at the time of 
his separation from service.  While the Veteran did report a 
history of mumps, shortness of breath, venereal disease, and 
back trouble on the October 1968 separation medical history 
report, he reported that he had no past or current "frequent 
trouble sleeping," "frequent or terrifying nightmares," 
"depression or excessive worry," or "nervous trouble of 
any sort."  The Veteran's service treatment records reflect 
that he never complained of or was treated for symptoms of a 
psychiatric disability while in service.  

The Veteran has described two specific stressor incidents 
that he believes led to his developing PTSD.  The first of 
these was an attack that occurred in late January 1949 at Tan 
Son Nhut.  The Veteran reported that his unit was stationed 
at Long Binh at the time, but that he himself was at Tan Son 
Nhut, away from his unit, awaiting a flight to Australia for 
rest and relaxation when the attack occurred.  He described 
being holed up in a bunker, unarmed and unable to defend 
himself, for the first few days of what he would later find 
out was the beginning of the Tet Offensive.  On the third 
day, he was able to join a small convoy of military police 
who were going to make a run to Long Binh.  

The second stressor occurred in summer or fall of 1967 when 
the Veteran was attached to the 66th Engineer Company in Long 
Binh.  He was in a jeep with the company First Sergeant and 
another Sergeant and was told they were going to visit a bar 
in a nearby village.  They had all been drinking and, along 
the way, they passed a group of Vietnamese who were working 
in a field.  As they drove past the workers, the First 
Sergeant aimed his weapon in their direction and fired off 
most of a magazine.  The Vietnamese workers dropped to the 
ground.  The Veteran never knew if anyone was hit.  

The Board notes that the latter stressor is not of a type 
that can be verified by research, as it is not the type of 
incident that would appear in any records or reports, nor has 
he provided sufficient detail so as to allow for an attempt 
at verification.  The RO's verification attempts therefore 
focused upon the attack at Tan Son Nhut.  

The Veteran's service personnel records reflect that he was a 
map compiler with the 569th Engineer Company for the period 
in question.  In response to an RO information request, the 
Center for Unit Records Research (CURR) confirmed that a 
Daily Staff Journal from the 25th Infantry Division dated 
January 31, 1968, stated that Tan Son Nhut was under heavy 
mortar and ground attack at 0325 hours.  An Operational 
Report-Lessons Learned submitted by the 3rd Ordinance 
Battalion stated that Tan Son Nhut was attacked by hostile 
elements early on the morning of January 31, 1968.  A Daily 
Staff Journal submitted by the 525th Military Intelligence 
Group stated there was heavy gunfire and artillery at Tan Son 
Nhut on January 31, 1968.  The CURR report noted that TET 68 
extended to sometime in February 1968 with Tan Son Nhut being 
hit February 1, 2, 3, 19, 21, 24, and 28, 1968.  It was 
recommended that a search of the Morning Reports submitted by 
the 569th Engineer Company for January and February 1968 be 
conducted in order to verify when the Veteran went for rest 
and relaxation to Australia.  

The RO submitted a request to obtain Morning Reports for the 
569th Engineer Company from January 1, 1968, to March 1, 
1968.  The only potentially relevant record received in 
response to this request was a March 1968 record noting that 
the Veteran had been attached to the 547th Engineer Platoon 
effective March 1, 1968.  No records were available to 
corroborate that the Veteran went to Australia on rest and 
relaxation during the period in question.

In short, the claims folder contains no evidence of the 
alleged in-service stressor incidents that VA has been able 
to verify.  With respect to the Veteran's own statements, the 
Board is not required to accept a Veteran's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).  Because the Veteran's in-service 
stressors have not been verified, service connection for PTSD 
must be denied.

The Board has also considered whether the Veteran may be 
granted service connection for an acquired psychiatric 
disability other than PTSD.  The medical records that are 
associated with the Veteran's file include diagnoses of grief 
and bereavement, major depression, depression due to alcohol 
use, adjustment disorder with depressive features, and 
depressive disorder, not otherwise specified, with elements 
of recurrent major depression plus dysthymic disorder plus 
alcohol induced mood disorder.  

As noted above, the Veteran's service treatment records 
contain no evidence that he had complained of or been treated 
for symptoms of a psychiatric disability during service.  Nor 
has the Veteran been shown to have been treated for a 
psychosis within one year of his separation from service.  

While a February 2005 reports from a social worker recommends 
that he apply for disability due to depression and PTSD, this 
report does not specify that he should apply for VA 
disability benefits.  This report mentions the Veteran's 
divorce and symptoms of psychiatric disability, but it 
neither mentions military service nor suggests a reason for 
the Veteran's symptomatology.

Thus, there is no opinion of record reflecting that a mental 
health expert has examined the Veteran, reviewed his 
pertinent medical history, and concluded that the Veteran has 
a current psychiatric disability that is related to his 
military service.  

The Veteran's most compelling contentions are his own lay 
assertions of a continuity of symptomatology since service.  
In a January 2005 personal statement, the Veteran reported 
that "I went over [to Vietnam] as a happy go lucky guy and I 
came home depressed and angry and I never got over it."  He 
reported getting through college, "although I was 
practically a recluse by the time I finished."  He reported 
that he attended some group counseling in college and saw a 
psychiatrist in Traverse City, Michigan, for a while in 1978 
or 1979.  He reported that he was barely able to work for a 
couple years after college and that he quit a job working for 
the State of Michigan in 1980 after numerous conflicts with 
his supervisors.  

The Board does not dispute that the Veteran, even though he 
is a lay person, is competent to report having experienced 
symptoms of mental illness, such as depression and anger, 
since his return from Vietnam.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  However, 
while the Board does not doubt the Veteran's sincerity, it 
must find that the contemporaneous statements made by the 
Veteran at the time of his separation from service are far 
more credible than statements made more than 30 years later.  

The Board may not find that a claimant's report of in-service 
symptoms lacked credibility solely because there was no 
objective medical evidence corroborating those symptoms at 
the time.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 
(Fed. Cir. 2006).  However, the Board believes the instant 
case is clearly distinguishable, as the Board is not relying 
solely upon a general absence of complaints during service.  
Rather, it is relying on the fact that the October 1968 
separation examination report affirmatively finds that the 
Veteran was clinically normal psychiatrically at the time of 
his separation from service, and that the Veteran 
affirmatively denied symptoms of depression or excessive 
worry and other indications of psychiatric disability in the 
October 1968 separation report.  The Board further notes that 
there is no documentation of pertinent symptomatology for 
more than 30 years following the Veteran's separation from 
service.  For these reasons, while the Veteran's statements 
are within his competence to make, the Board ultimately finds 
the assertions of in-service symptoms or a continuity of 
symptomatology since service not credible.

In short, the Board finds that the preponderance of the 
evidence is against granting service connection for an 
acquired psychiatric disability, to include PTSD and major 
depressive disorder.  The Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD and major depressive disorder, is 
denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


